DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 4/12/2021.

Allowable Subject Matter

Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards a security application that provides selectable prior user interactions with the security application while investigating network security events.  The claimed invention is also directed towards an interaction with a timeline and the workflow log view.  The examiner has found no prior art which teaches the required features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Njemanze et al. (US Patent No 7607169) – teaches a user interface for network security console.
Torgersrud et al. (US Patent Application US 2017/0069050 A1) – teaches an investigative system for visualizing and navigating dynamic relationships.
Harrison et al. “Guiding Security Analysis through Visualization” – teaches a multiple views visualization for the security data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176